Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment, filed 4/26/2022, that amended claims 1, 3, 4, 5 7, and 11-13, cancelled claims 6 and 14, and added claims 15-16, is acknowledged.
	Claims 1-5, 7-13 and 15-16 are pending.
Election/Restrictions--Maintained
	Applicant elected polyoxyethylene (2) lauryl ether sulfate as (A) and polyoxyethylene (21) lauryl ether as (B), in the response filed on 10/12/2021.
Claims 4 and 8-10 are withdrawn from consideration as being directed toward non-elected subject matter. 
	Claims 1-3, 5, 7, 11-13 and 15-16 are examined on the merits herein.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement--Maintained
The information disclosure statements (IDS) dated 12/20/2021 and 1/20/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they has been placed in the application file and the information therein has been considered as to the merits, except where noted.
The information disclosure statement filed 10/9/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, a translation or concise explanation of the relevance of WO 2007/145054 A1, Cite # AO, has not been provided.
Response to Information Disclosure Statement Arguments
Applicant argues that WO 2007/145054 was scanned with CN101490234 and was provided with the 10/9/2019 IDS.  While this is correct and the USPTO has now separated the two documents, for the reasons stated above, WO 2007/145054 has not been considered.
Abstract Objection--Maintained
Applicant is reminded of the proper content, language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because a) it is two paragraphs and b) it contains the language “excellent”, which refers to the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 15 objected to because of the following informalities:  The word “paste” is spelled incorrectly in line 2 of the claim.  Appropriate correction is required.
This objection is necessitated by newly added claim 15.
Rejection Withdrawn
	The 35 USC103 rejection over 5,352,389 to Gazzani (IDS, 10/9/2019) alone is hereby withdrawn in response to the amendment to instant claim 1.  Specifically, instant claim 1 was amended to recited a pH from 9.2 to 12.5.  Since Gazzani ‘389 does not teach this pH range, the amendment overcomes the rejection over 5,352,389 to Gazzani (IDS, 10/9/2019) alone.
	The below new grounds of rejection are necessitated by Applicant’s amendment, wherein claims 15-16 were added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,352,389 to Gazzani (IDS, 10/9/2019) in view of US 4,941,991 to McLaughlin (PTO-892), as evidenced by Westlab (PTO-892).
Gazzani ‘389 teaches compositions containing 0.5-5% of at least one water soluble
organic base chosen from aliphatic alkylamines or their hydroxy derivatives, for the cleaning of the skin (abstract, claim 14 ‘389).  The composition has a pH in the range 7-9 (abstract, Col. 4, lines 24-33). 
2-amino-2-hydroxymethyl-1,3-propanediol, (X) of the instant invention, is taught as a hydroxy derivative of an aliphatic alkylamine (Col. 4, lines 1-16, claims 3 and 6 ‘389).  
Anionic surfactants, (A) of the instant invention, and nonionic surfactants, (B) of the instant invention, can be added to the composition in amounts up to 4% w/v (Col. 5, lines 1-11, claim 1 ‘389).  
Example 1 is an emulsion comprising the water soluble base 2-amino-2-hydroxymethyl-1,3-propanediol, (X) of the instant invention (Col. 6).
Example 5 is a demonstration of the synergistic effect in detergent activity obtained by mixing the water soluble bases of Example 1 with surfactants in the pH range 7-9 and in the presence of sebum (Col. 7, lines 64-68).  Lauryl ether sodium sulfate 3-OE, (A2) of the instant invention, is added to each of the bases of example 1 (Col. 8, lines 5-11).   
The water soluble base, (X), comprises 0.5% of the composition and lauryl ether sodium sulfate 3-OE, (A2), comprises 1.5% of the composition, for a ratio of (X)/(A2) of 0.33.
Liquid, cream, and foam forms are taught (Col. 14, claims 15, 17, Col. 10, Example 17).
While Gazzani teaches a pH range of 7-9, it differs from the instantly claimed invention, in that it does not teach a pH range of 9.2 to 12.5.
McLaughlin ‘990 teaches improved skin cleaning-conditioning bars having a pH in the range of 6 to 9.5 (abstract).  The pH is controlled by adding controlled amounts of a compatible acid, or sodium or potassium hydroxide.  At the described pH, the bars are essentially neutral and deleterious effects on the skin of the user due to pH are minimized (Col. 9, lines 22-31).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the 7-9 pH range of Gazzani  by applying the 6-9.5 pH range of McLaughlin ‘990, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to modify the pH range of the composition of Gazzani  to 6-9.5 because McLaughlin teaches skin cleaners in a pH range of 6-9.5 as essentially neutral and as having minimal deleterious effects on the skin of the user due to pH.  Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  See MPEP 2144.05.  
As evidenced by Westlab, Solution Temperature Compensation of solutions converts the pH at the measurement temperature to the pH at a reference temperature.  The reference temperature is generally 25°C (page 2).  As such, the limitation of the pH range at 25°C of claim 1 appears to be met.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,352,389 to Gazzani (IDS, 10/9/2019) in view of US 4,941,991 to McLaughlin (PTO-892), as applied to claims 1-3, 5, and 11-13 and 15-16, and further in view of CN 104688558 (PTO-892).
Gazzani ‘389 and McLaughlin ‘991 are applied and combined as discussed in the above 35 U.S.C. 103 rejection.
While Gazzani ‘389 and McLaughlin ‘991 teach nonionic surfactants, they differ from that of the instantly claimed invention in that they do not teach a nonionic surfactant having an HLB of 11 or more (B1) and/or a nonionic surfactant having an HLB of less than 11 (B2).
‘558 teaches a self-foaming cosmetic composition comprising a cosmetic base and a foaming agent.  The base consists of the following 5 components:

    PNG
    media_image1.png
    392
    204
    media_image1.png
    Greyscale
, and has a pH of 6-8.
                A fatty acid soap such the alkyl ether sulfate of polyoxyethylene lauryl sulfate, (A2) of the instant invention, is taught as an anionic surfactant (pg. 8).  
Polyoxyethylene lauryl ether, (B1) of the instant invention, is taught as a nonionic surfactant (pgs. 2-3).  
                2-amino-2-hydroxymethyl-1,3-proanediol, (X) of the instant invention, is taught as a neutralizing agent (pg. 3).          
             Exemplified is a self-foaming cosmetic composition comprising 95% of a base and 5% of a foaming agent wherein the base comprises 0.1% anionic surfactant, (A), 0.1% non-ionic surfactant, (B), and 0.1% alkaline neutralizer, (X), and wherein polyoxyethylene lauryl sulfate can be the anionic surfactant, (A2), polyoxyethylene lauryl ether can be the nonionic surfactant, (B1), and 2-amino-2-metyl-1,3-propanediol can be the neutralizing agent, (X) (Example 8, pgs. 7-9).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the composition of Gazzani ‘389 by substituting the nonionic surfactant with the polyoxyethylene lauryl ether of CN ‘558 to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to substitute the nonionic surfactant with the polyoxyethylene lauryl ether, with a reasonable expectation of success, because CN ‘558 teaches polyoxyethylene lauryl ether as a nonionic surfactant for use in skin cleansers, such as facial cleansers.  It is prima facie obvious to one of ordinary skill in the art to substitute one known element, a nonionic surfactant, for another, polyoxyethylene lauryl ether nonionic surfactant, to obtain the predictable result of a nonionic surfactant for use in a skin cleansing composition.
While the prior art does not specifically teach that the HLP of polyoxyethylene lauryl ether is 11 or more, as evidenced by the specification on page 33, polyoxyethylene lauryl ether has an HLP of 11 or more.  As such, the limitation of claim 7 appears to be met.  
Response to Arguments
103 Rejection of Gazzani in view of McLaughlin, as evidenced by Westlab
Applicant argues that the Examiner has not clearly explained how “the pH range at 25C of claim 1 appears to be met” when “the reference temperature is generally 25 C,” and that the reference Westlab shows that when the temperature increases, the pH decreases.  
	This argument is not persuasive.  Gazzani’ 389 exemplifies compositions in the form of lotions, liquids, creams and foams that are applied to the skin, and does not teach special temperatures for storing these composition or for their application.  Thus, since 25C is room temperature, which is the customary temperature at which cosmetic compositions are stored and applied, unless otherwise noted, this limitation appears to be met.  Westlab teaches that solution temperature compensation converts measured pH to the pH at 25 C and that measuring pH at 25 C, is standard practice.
	Applicant argues that the goals of McLaughlin and Gazzani are different and that McLaughlin describes problems with liquid and emulsion forms of cleaning compositions, and further argues that a skilled person would not have looked at a different composition (in a bar form) to use the pH in a liquid or O/W composition with a reasonable expectation of success.
Though McLaughlin and Gazzani may comprise different forms of composition, both are directed to skin cleaning compositions and both are applied to the skin.  The goal of both applications appears to be skin cleansing.  So, while it is agreed that the forms of the compositions are different, the intended result, e.g. skin cleansers, are the same.  The McLaughlin reference is relied upon to provide guidance as to why one of ordinary skill in the art would want a pH of 6 to 9.5--to provide an essentially neutral cleanser with minimal deleterious effects on the skin due to pH.. One of ordinary skill in the art would have been motivated to modify the pH range of the composition of Gazzani  to 6-9.5, with a reasonable expectation of success, because McLaughlin teaches skin cleaners in a pH range of 6-9.5 as essentially neutral and as having minimal deleterious effects on the skin of the user due to pH.  In col. 9 of McLaughlin, it teaches how to control pH in facial cleanser compositions by adding controlled amounts of a compatible acid, e.g., citric acid, or alkali, e.g., sodium or potassium hydroxide (lines 21-31).  
In summary, the skilled artisan would be motivated to combine Gazzani and McLaughlin because they are both teach skin cleansing compositions and McLaughlin teaches advantages to modifying the pH of skin cleaning compositions.
Applicant argues that the Examiner has picked elements from McLaughlin using impermissible hindsight.
This argument is not found persuasive; impermissible hindsight is not being relied upon since the motivation to combine comes from the references themselves. Both Gazzani and McLaughlin teach compositions for skin cleansing.  McLaughlin is relied upon as a reference to provide the motivation to increase the pH of the composition of Gazzani. 
See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971), MPEP 2145.
Applicant argues that the ranges in McLaughlin and Gazzani do not overlap in the range of the pH greater than 9.0, and the Examiner has not provided any evidence that the ranges in Gazzani are either not meaningful or one of skill in the art would know to discard the limits set by Gazzani.
This argument is not persuasive.  Applicant is reminded that the rejection of the instant claims is over the combination of references, and as stated above, one of ordinary skill in the art would have been motivated to modify the pH range of the composition of Gazzani  to 6-9.5 because McLaughlin teaches skin cleaners in a pH range of 6-9.5 as essentially neutral and as having minimal deleterious effects on the skin of the user due to pH.  Thus, McLaughlin teaches advantages to modifying the pH of skin cleaning compositions.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). . .Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).  See MPEP 2144.05(I).
Applicant argues that the density of Gazzani’s composition comprising surfactants is considered to exceed 1 and that 5% w/v of the upper limit of the content of the water soluble base in Gazzani’s composition is converted to less than 5%.
This argument is not persuasive because Applicant’s arguments contradict the teachings of Gazzani, which clearly teaches 5% w/v (Col. 11-12, claims 1-4).
103 Rejection of Gazzani in view of McLaughlin, as evidenced by Westlab, and further in view of CN 104688558
   Applicant argues that CN ‘558 does not disclose the average addition molar number of EO in POE lauryl ether.
This argument is not persuasive.   While CN ‘558 does not explicitly teach the HLB value of polyoxyethylene lauryl ether, it is reasonable to assume that the facial cosmetic composition comprising polyoxyethylene lauryl ether of CN ‘558 would have the same HLB value as instantly claimed since they are both administered for the same purposes, in the same ratios and to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach HLB values, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Applicant argues that the Examiner has alleged that using the nonionic surfactant of CN ‘558 in the composition would have been obvious, but that Example 8 in CN ‘558 describes long lists of each of the surfactants and neutralizing agent and does not describe selected specific surfactants and a composition including the claimed components.
This argument is not persuasive.  Applicant’s instant claims are not directed toward species of surfactants, but to non-ionic surfactants with specific HLB ranges, “(B) nonionic surfactant comprises (B1) a nonionic surfactant having an HLB of 11 or more, (B2) a nonionic surfactant having an HLB of less than 11, or a combination thereof.”  
As stated in the above 103, it is prima facie obvious to one of ordinary skill in the art to substitute one known element, a nonionic surfactant, as taught by Gazzani, for another, polyoxyethylene lauryl ether nonionic surfactant, as taught by CN ‘559, to obtain the predictable result of a nonionic surfactant usable in a skin cleansing composition.
 
Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7, 11-14 and 16 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,224,561 to Abe (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because Abe ‘561 claims a skin cleaning composition comprising 0.05-35% 2-amino-2-methyl-1,3-propanediol (X) having a pH of 9.5-12.5 at 25°C (claim 1 ‘561).  A composition further comprising an anionic surfactant having a sulfonic acid group (A2) is claimed (claims 2, 3 ‘561).  A ratio of (X)/(A2) of 0.1-100 is claimed (claim 5 ‘561).  A composition further comprising a nonionic surfactant (B) having an HLB of 11 or more and/or a nonionic surfactant having an HLB of less than 11, is claimed (claims 6, 7 ‘561).  
Thus, the claims of the instant applicant and Abe ‘561 are not patentably distinct.
Response to Arguments
	Applicant argues that the present claims are different and are not obvious over the claims of Abe et al.
	This argument is not persuasive.  Though independent claim 1 of Abe may not recite a non-ionic surfactant, as recited in the instant claims, Abe claims a non-ionic surfactant in the dependent claims, such as claims 6-7.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622